Plaintiff, one of three landowners who petitioned defendant Town of Essex to repair the last one-half mile of a town highway adjoining their land, appeals the superior court’s dismissal of the property owners’ complaint alleging that the Town had failed to respond to them petition as required under 19 VS.A. § 971. We reverse the dismissal and remand the matter for further proceedings.
On October 18,1996, upon receiving the petition for repair of the highway, the Town’s Director of Public Works investigated the condition of the road and concluded that it was not in need of repair, except for one location that had been disturbed by plaintiff’s development of *619his property. Letters to that effect were personally served on the landowners within three days. On October 29, the landowners filed a complaint in superior court stating that the Town had not responded to their petition within the time limits set forth in § 971 and requesting that the county road commissioners examine the road, hold a hearing, and order the Town to make the necessary repairs.
The Town moved to dismiss the complaint, and the court granted the motion following a hearing, ruling that it had no jurisdiction to adjudicate the dispute because the Town had responded to the landowners’ petition within seventy-two hours by sending them a letter refusing their request to repair the road. After the court rendered its decision, a county commissioner who attended the hearing informed the court that he had received a letter from the attorney of one of the landowners stating that the dispute should be considered by the road commissioners before being heard in superior court. The court responded that the letter had not been submitted into evidence and thus could not be considered, and that, in any ease, dismissal of the complaint filed in superior court was not contrary to jurisdiction being vested with the road commissioners.
On appeal, plaintiff does not dispute that the Town responded by letter to the petition within the seventy-two-hour statutory period; rather, he argues that the superior court did not have subject matter jurisdiction to hear the motion to dismiss because the complaint was pending before the county road commissioners. Further, he contends that § 971 confers upon the road commissioners authority to hear a complaint when the town has refused to make the requested repair, even if the town timely informs the petitioners of its intention not to act.
Under § 971, three citizens may notify town selectmen that a highway or bridge is out of repair.
If the town neglects for seventy-two hours to respond by either denying the allegation or to commence work upon the highway or bridge, or fails to continue the work in good faith. . ., the citizens may file with one of the county road commissioners or the superior court for the county in which the highway or bridge is situated, a written complaint. . . setting forth . . . the nature of the insufficiency.
19 V.S.A. § 971. The parties disagree about whether the statute authorizes the citizens to file a complaint with the county road commissioners in the event that the town denies their allegation within seventy-two hours. The quoted sentence is ungrammatical and nonsensical as written. We can assume only that the Legislature either inadvertently omitted the word “failing” before the infinitive “to commence” or intended to use the word “commencing” instead of “to commence.” Plaintiff suggests the former construction, arguing that the statute defines two ways in which the town may neglect to respond, by either denying the petition or “failing” to commence repair work. Thus, if the town denies a petition or fails to commence repairs, the statute permits the petitioning citizens to file a complaint. The Town argues, on the other hand, that the statute defines two ways in which the town may respond within the statutory time period, by either denying the petition or “commencing” repair work. Under this interpretation, the citizens would be precluded from filing a complaint if the town denied the petition within seventy-two hours.
Upon consideration of the language of § 971 within the context of the entire statutory scheme, we conclude that the superior court erred in dismissing plaintiff’s complaint. Under the subchapter entitled “Enforcing Repairs,” 19 V.S.A. §§ 970-979, if a town denies a request to *620repair a road, the petitioning citizens may file a complaint with either the superior court or one of the county road commissioners, who are appointed by the superior court. See id. §§ 970-971. In either case, the complainants give the commissioners a security deposit for the cost of the proceedings under the complaint. See id. § 971. After receiving the complaint and deposit, the commissioners are required to examine the highway in question and conduct a hearing on the matter. See id. § 972. Following the hearing, the commissioners must file a written report either stating that the highway is not out of repair or ordering the town to make specified repairs. See id. §§ 973-974. The report is final and conclusive unless the aggrieved party appeals to the superior court within twenty-one days after the county clerk has filed the report and entered a judgment. See id. §§ 974, 976. If the report orders the town to make repairs and the town fails to complete the repairs within the allotted amount of time, the commissioners must appoint an agent to spend sums to make the repairs, and judgment in that amount will be entered against the town. See id. § 975.
It is plain from this statutory scheme that although the initial complaint may be filed either with a single county road commissioner or the superior court, the road commissioners consider the complaint in the first instance. If the complaint is filed in the superior court, as opposed to with one of the individual road commissioners, the superior court merely refers it to the county body it appointed, which takes the security deposit, examines the road, holds a hearing, and files a report. Only then, assuming there is an appeal, does the superior court adjudicate the dispute.
Given this statutory scheme, aimed at allowing citizens to obtain county review of a town’s decision not to repair a road or bridge, the Town’s interpretation of the statute — that citizens are precluded
from direct review of a town’s decision not to repair a road as long as the town sends a letter within seventy-two hours denying the request for repairs — is neither reasonable nor required by the plain meaning of the statutory language. See In re R.S. Audley, Inc., 151 Vt. 513, 519, 562 A.2d 1046, 1049 (1989) (intent of statute should be gathered from consideration of every part of statute, its subject matter, its effects and consequences, and reason and spirit of law); In re A.C., 144 Vt. 37, 42, 470 A.2d 1191, 1194 (1984) (statute should not be construed so as to render it ineffective or to lead to irrational consequences). We are not persuaded that our construction of the statute will result in an avalanche of meritless claims. The statute itself provides a significant safeguard — citizens filing meritless complaints forfeit them security deposit. See id. § 972. Nor are we persuaded that the Town’s interpretation of the statute is reasonable because 19 VS.A. § 991 allows a county grand jury to indict a town for failing to keep its roads or bridges in repair. Assuming that § 991 would provide alternative relief to citizens in plaintiff’s position, that statute cannot act as a substitute for a reasonable interpretation of § 971 in the context of its own subchap-ter.
Nor do we agree with the Town that we can affirm the superior court’s order because (1) plaintiff failed to raise the issue of subject matter jurisdiction at the hearing on the Town’s motion to dismiss, (2) the complaint was not filed with the road commissioners, and (3) assuming plaintiff is correct that the superior court lacked jurisdiction over the case, the court had the authority to dismiss the matter for that very reason. As noted, plaintiff petitioned Town to repair the highway and Town refused. Plaintiff then had the option of filing a complaint either with one of the road commissioners or the superior court. Plaintiff chose the latter course, and properly requested in the complaint *621that the county road commissioners examine the road, conduct a hearing, and order the Town to make all necessary repairs. The superior court was made aware through both the complaint and the road commissioner’s comments at the hearing that plaintiff believed the road commissioners should resolve the merits of the dispute in the first instance. Instead of dismissing the complaint, which was properly filed in the superior court, the court should have directed the road commissioners to address the matter, as required by the statute.

Reversed and remanded.